Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Richard Darby, Appellant                               Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 14-F-
 No. 06-15-00045-CR         v.                          00180-102).         Memorandum Opinion
                                                        delivered by Justice Carter,* Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Moseley* participating.
                                                        *Justice Carter, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect a conviction against
Richard Taylor Darby, III. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Richard Darby, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED OCTOBER 30, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk